Citation Nr: 1509346	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for depression and assigned a 10 percent rating.  An interim, April 2012 rating decision granted an increased 50 percent initial rating.  As a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise, this claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in May 2012, the Veteran requested that he be scheduled for a videoconference Board hearing before a member of the Board.  In December 2013, the AOJ scheduled the Veteran for a February 2014 videoconference hearing.  Within the permitted timeframe for response, the Veteran (through his representative) informed the AOJ that he would be unavailable on the scheduled date due to travel and pending medical treatment; a date after March 2014 was requested.  The Veteran reiterated his request for a videoconference hearing in a February 2015 correspondence.  As such, a Board hearing request remains outstanding, and a videoconference Board hearing should be scheduled.

Because Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a videoconference Board hearing before a Veterans Law Judge (VLJ) and notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




